MEMORANDUM**
A.R. Salman, Patrick Devore, Sam Dehne, Guy P. Felton, III, and Emil P. Tolotti (“Appellants”) appeal pro se the district court’s judgment dismissing their action for lack of subject matter jurisdiction and failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Brady v. United States, 211 F.3d 499, 502 (9th Cir.2000), and we affirm.
The district court properly dismissed for lack of subject matter jurisdiction Appellants’ claim that Washoe County and several other defendants (“County Appellees”) violated their rights by creating and maintaining an illegal “slush fund” of money, because Salman failed to allege that the County Appellees’ conduct violated state law. Moreover, Appellants’ objection to the Nevada statutes allegedly relied upon by the County Appellees does not involve a federal question or arise under the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 1331; 28 U.S.C. § 1343; Duke Power Co. v. Carolina Envtl. Study Group, 438 U.S. 59, 70, 98 S.Ct. 2620, 57 L.Ed.2d 595 (1978) (in evaluating whether jurisdiction exists under § 1331 the court must consider whether the cause of action alleged is so patently without merit as to justify the court’s dismissal for want of jurisdiction).
The district court properly dismissed Salman’s Racketeer Influenced and Corrupt Organizations Act and Hobbs Act claims because Appellants failed to allege that any of the County Appellees engaged in a pattern of racketeering activities, see Sedima v. Imrex, 473 U.S. 479, 480, 105 S.Ct. 3275, 87 L.Ed.2d 346 (1985), or that any of the County Appellees conspired to extort property that affects interstate commerce, see 18 U.S.C. § 1951.
We decline to consider Appellants’ remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.